DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent 7,533,897).
In regards to claims 1-4, 6-10 and 12-18 , Xu et al. discloses the claimed limitations including a spring element (20’) for fastening an airbag module (14) to a vehicle steering wheel (18), comprising:
a first spring section (206) which extends from a tool access point (210) via a first bearing point (proximate 202) as far as a first free spring end (proximate 204), and
a second spring section (208) which extends from the tool access point (210) via a second bearing point (proximate 202) as far as a second free spring end (proximate 204; Reference is made to Figure 8),
wherein the tool access point is spaced apart from a connecting section (imaginary line between the two end sections) between the two free spring ends (proximate 204, proximate 204) and is displaceable (Examiner notes that the limitation does not require this to be the displacement towards the locked or unlocked direction) in an actuating direction (along but opposite to F1) toward the connecting section,
wherein the spring sections are shaped such that the free spring ends move toward each other or away from each other during displacement of the tool access point in the actuating direction, if the first bearing point and the second bearing point are held substantially non-displaceably in the actuating direction;

wherein between the two bearing points (proximate 202,proximate 202) at least one coiled spring section (Reference is made to Figure 9) is provided;
wherein the tool access point is provided at the at least one coiled spring section;
wherein the spring element is made from bent wire as a one-piece component (Reference is made to Figures 8-11);
wherein a respective spring leg (206 or 208) which includes a retaining portion (220) extends between the bearing point (proximate 202 and proximate 204) and the associated free spring end (proximate 204) of the spring sections (Reference is made to Figures 8-11);
wherein a space between the bearing point (proximate 202) and the retaining portion (220) is larger than a space between the bearing point (proximate 202) and the tool access point (210)(Reference is made to Figures 8 and 9);
wherein the spring leg is substantially Z-shaped (Reference is made to Figure 8);
a steering wheel assembly of a vehicle, comprising: a spring element according hereto, and an assembly component (300’) to which the spring element is fastened, wherein the assembly component includes a spring bearing (202) abutting on the first bearing point and another spring bearing (204) abutting on the second bearing point; and,
wherein the assembly component is a steering wheel skeleton (Reference is made to Figures 8 and 9), an airbag module (Reference is made to Figure 8a) or a 
wherein the actuating direction coincides with an axial direction of the spring axis;
wherein the retaining portion (220) abuts on the free spring end (Reference is made to Figures 8-11);
wherein the retaining portion is at least three times larger than the space between the bearing point and the tool access point (Reference is made to Figures 8-9);
wherein the spring bearings are pivot bearings (Reference is made to Figures 8-11); and,
wherein the spring sections pivot away from one another about the bearing points in response to displacement of the tool access point in the actuating direction (Reference is made to Figures 10-11).

Claim(s) 1-2, 6-7, 11-14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakane et al. (US Publication 2001/0054810).
In regards to claims 1-2, 6-7, 12-14, 17 and 19, Sakane et al. discloses the claimed limitations including a spring element (23) for fastening an airbag module (28) to a vehicle steering wheel (11), comprising:
a first spring section (left portion) which extends from a tool access point (22 or 24) via a first bearing point (at 20, Reference is made to Figure 5) as far as a first free spring end (Reference is made to Figures 2-3 and 5, proximate L1), and

wherein the tool access point is spaced apart from a connecting section (imaginary line between the two end sections) between the two free spring ends and is displaceable (Examiner notes that the limitation does not require this to be the displacement towards the locked or unlocked direction) in an actuating direction (along arrow proximate 24 in Figure 5) toward the connecting section,
wherein the spring sections are shaped such that the free spring ends move toward each other or away from each other during displacement of the tool access point in the actuating direction, if the first bearing point and the second bearing point are held substantially non-displaceably in the actuating direction (Reference is made to Figures 3 and 5);
wherein the two spring sections (left and right portions) are substantially symmetric with respect to a spring axis (A) extending through the tool access point, wherein the actuating direction coincides with an axial direction of the spring axis (Reference is made to Figures 2-3 and 5; Examiner notes that the limitation specifies that the sections are “substantially” symmetric);
wherein the first spring section and the second spring section intersect (Examiner notes that the sections intersect at least at the tool access point);
wherein the spring element is made from bent wire as a one-piece component (Reference is made to Figures 2-3 and 5 and Paragraph 0130);
a steering wheel assembly of a vehicle, comprising:

wherein the assembly component is a steering wheel skeleton, an airbag module (28) or a separate fastening element which can be tightly mounted to the steering wheel skeleton or to the airbag module (Reference is made to Figures 1 and 4 and Paragraph 0127; Examiner notes that assembly component 14 may be considered a portion of the steering wheel skeleton or a separate fastening element);
wherein the actuating direction coincides with an axial direction of the spring axis (Reference is made to Figures 3 and 5);
wherein the spring bearings are pivot bearings (Reference is made to Figure 5); and,
wherein the tool access point is displaceable in the actuating direction toward the connecting section to place the spring element in the unlocked state (Reference is made to Figure 5).

In regards to claim(s) 11, Sakane et al. discloses a spring element (23) for fastening an airbag module (28) to a vehicle steering wheel (11) comprising:
a first spring section (left section) which extends from a tool access point (22) via a first bearing point (at 20) as far as a first spring end (proximate the midline of Figure 16A);
a second spring section (right section) which extends from the tool access point (22) via a second bearing point (at 20) as far as a second spring end (proximate the midline of Figure 16A); and,
wherein the two spring sections (left and right sections) intersect between the bearing points (20) and the spring ends (Reference is made to Figures 16A and 16B; Examiner notes that the first and second spring ends are not recited as being free or unconnected; Examiner further notes that “between the bearing points and the spring ends” does not exclude the ends from being considered the point of intersection).


Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.

Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the arguments directed to claims 12 and 13, Examiner notes that the claims depend from claim 1 not 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616